DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 01/22/2022 has been fully considered. Applicant’s amendments and the accompanying arguments with respect to the density and position of the first layer have been considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoo et al. (US 2012/0181533).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0227249) in view of Yoo et al. (US 2012/0181533).
In reference to claim 1, Li et al. (US 2020/0227249) hereafter “Li,” discloses a thin film transistor, with reference to Figure 4, comprising: a substrate 412, a buffer layer 404 disposed on the substrate; a polysilicon layer 414 disposed on the buffer layer, paragraph 26; a gate insulating layer 406 disposed on the buffer layer and the polysilicon layer, paragraph 27; a gate 408 
Li does not disclose the first layer directly contacts the gate insulating layer.
Yoo et al. (US 2012/0181533), hereafter “Yoo,” discloses a thin film transistor including teaching an interlayer insulating layer, 180 in Figure 1, comprising a SiNx layer, and the SiNx layer comprising a first layer made of SiNx having a first density and a second layer made of SiNx having a second density, wherein the first density is greater than the second density, and the first layer directly contacts the gate insulating layer 140, claims 1, 2, 4, and 5, and paragraphs 29 and 34. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first layer to directly contact the gate insulating layer. 
To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting the one interlayer insulating layer 180 of Yoo for the double layer 410/420 of Li, in order to place the high density silicon nitride layer closer to the semiconductor layer, claim 4 of Yoo. 
In reference to claim 7, Li is silent regarding the first layer having a thickness greater than 150 angstroms.

In reference to claims 8 and 9, Li discloses an array substrate comprising the thin film transistor disposed on the array substrate and a display panel comprising the array substrate, paragraphs 2-6.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0227249) in view of Yoo et al. (US 2012/0181533) as applied to claim 1 above and further in view of Chen et al. (US 2019/0259598).
In reference to claims 3 and 4, Li discloses the first layer has a first density greater than the second density of the second layer, paragraph 31. In addition, the relationship between density of a silicon nitride layer and wet etch rate is well known in the art, where higher density results in lower wet etch rate, see for example Chen et al. (US 2019/0259598), paragraph 32. Therefore Li in view of Chen suggests a first layer with an etching rate in 1% hydrofluoric acid that is less than an etching rate of the second layer. Where the general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05 II A.  In this case it would have been within the skill of one of ordinary skill in the art to optimize the density and wet etch rate of the respective layers. Therefore, it would have .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0227249) in view of Yoo et al. (US 2012/0181533) as applied to claim 1 above and further in view of Chung et al. (US 2016/0329430).
In reference to claim 10, Li does not disclose a planarization layer, a pixel defining layer, and a light emitting layer are further disposed sequentially on the array substrate.
Chung discloses a display device, with reference to Figure 6, including teaching a planarization layer 475, a pixel defining layer 490, and a light emitting layer 482 are further disposed sequentially on the array substrate, paragraphs 155, 161, and 168. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a planarization layer, a pixel defining layer, and a light emitting layer to be further disposed sequentially on the array substrate. One would have been motivated to do so in order to employ the thin film transistor in an OLED display device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897